DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-14 were originally pending in this application among which claims 9 and 10 were withdrawn as a result of the Restriction/Election Requirement. In this amendment dated 02/10/2021, claims 1 and 6 are amended and no new claims are added. Hence, claims 1-8 and 11-14 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments filed on 02/10/2021 with respect to claim 1 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection.  However, the arguments are moot in light of the new grounds of rejection made using the Lee et al. (KR200444489Y1) and Eckert et al. (EP2899307A1) references below, in order to address the new limitations introduced by the applicant in the amendment.
Lee et al. teaches a drum washing machine with a sealing assembly comprising a seal ring which helps the sealing member to contact and seal the tub and a fixing piece, the seal ring comprises a fixed ring, a connecting part, a dynamic seal ring and wherein the fixed ring is connected to the dynamic seal ring by virtue of the connecting part and 

Claim Objections
Claim 1 and 2 are objected to because of the following informalities:
In claim 1, line 15, “molded into a whole” should read “molded into a whole body”
In claim 2, line 3, “with an outer wall of the inner drum” should read “with the outer wall of the inner drum”
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “pre-tightening” in line 12.  The metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. Examiner has interpreted the phrase “pre-tightening” as “tightening”. 
Claims 2-8 and 11-14 are rejected because of their dependency on rejected base claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-105862318-A) and in view of Lee et al. (KR200444489Y1) and Eckert et al. (EP2899307A1).
Regarding Claim 1, Wang et al. teaches a drum washing machine (see Figure 1, [0020]), comprising a housing (referred to as casing 1, see Figure 1), an outer drum (referred to as outer tub 2, see Figure 3) and an inner drum (referred to as inner tub 31, see Figure 3)  wherein the inner drum (inner tub 31) comprises a hole area (see Figure 3) provided with holes (referred to as through holes 311);  and a hole-free area (area of 31 excluding the holes 311, see Figure 3); a sealing assembly  (combination of dynamic seal structure 4 and spacers 41, see Figure 4) is arranged between the inner drum and the outer drum (see [0033]) on at least one side of the hole area (see Figure 3); and a sealed region is defined by the sealing assembly, the hole-free area of the inner drum and the outer drum (see Figure 3), the hole area of the inner drum is arranged at a front flange of the drum body (at the movable sealing structure 4) of the drum washing machine (see Fig 3) at a side close to a laundry input port (referred to as opening 10, see Figure 1) .
Wang et al. does not explicitly disclose the sealing assembly comprising a seal ring and a fixing piece: the seal ring is connected to an inner wall of the outer drum by virtue of the fixing piece: the seal ring comprises a fixed ring, a connecting part, a dynamic seal ring and a pre-tightening ring, the fixed ring is connected to the dynamic seal ring by virtue of the connecting part; the fixed ring, the connecting part and the dynamic seal ring 
In the analogous art of sealing structures for drum washers, Lee et al. teaches a drum washing machine (see Claim 6) with a sealing assembly (sealing member 60, Fig 4) comprising a seal ring (contact portion 69) which helps the sealing member (60) to contact and seal the tub (20) and a fixing piece (reinforcing part 66) (see page 6 and para 4 of detailed description): the seal ring comprises a fixed ring, a connecting part, a dynamic seal ring (see annotated Fig 4), the fixed ring is connected to the dynamic seal ring by virtue of the connecting part; the fixed ring, the connecting part and the dynamic seal ring are integrally molded into a whole body (see annotated Fig 4).

    PNG
    media_image1.png
    513
    631
    media_image1.png
    Greyscale


The combination of Wang et al. and Lee et al. does not explicitly disclose the sealing assembly including a pre-tightening ring. 
In the analogous art of dynamic sealing in washing machines, Eckert et al. teaches a sealing structure including a pre-tightening ring (stiffening ring 17, see Fig 3) that is used for implementing support to the sealing assembly (see Claim 6).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the sealing assembly of Wang et al. and Lee et al. to include a pre-tightening ring so that it can be arranged on an outer wall of the dynamic seal ring with the benefit of being able to support the sealing assembly (Eckert et al., see claim 6).
Regarding claims 2, 3, 6 and 11, the combination of Wang et al., Lee et al. and Eckert et al. teaches the drum washing machine. Wang et al. further teaches that the sealing assembly (combination of dynamic seal structure 4 and spacers 41, see Figure 4) is fixedly arranged on an inner wall (see Figure 4) of the outer drum (outer tub 2, see Figure 4) and is in a dynamic seal with the outer wall of the inner drum (see [0017], [0033]) and wherein a water intake and drainage space (region along the outer tub 2, between .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-105862318-A) and in view of Lee et al. (KR200444489Y1) and Eckert et al. (EP2899307A1) and further in view of Yamaguchi et al. (JP-2016135262-A).
Regarding claims 4 and 5, the combination of Wang et al., Lee et al. and Eckert et al. teaches the drum washing machine. Wang et al. further teaches that a water intake pipeline (water line connected to the water inlet hole 5 and 21, see Figures 1 and 4, [0029]) is arranged between the housing (referred to as housing 1, see Figure 1) and the outer drum (outer tub 2, see Figures 1,2 and, 4, [0029]); and the water intake pipeline and a drainage outlet (referred to as water outlet hole 22, see Figure 4) is communicated with the water intake and drainage space (see [0007], [0023], [0029], Figures 1, 3 and 4) and wherein a water outlet of the water intake pipeline is arranged on a wall of the outer drum defining the water intake and drainage space (see Figure 4) and corresponds to the hole area at an upper part (hole area 311 located on the upper part of inner tub seen aligning with water inlet hole 21, see Figure 3, 4) of the inner drum; and a water inlet of the drainage pipeline (water outlet hole 22) is arranged on the wall of the outer drum defining 
Wang et al. discloses the drainage outlet (water outlet hole 22, see Figure 4) but the combination of Wang et al., Lee et al. and Eckert et al. does not explicitly disclose a visible drainage pipeline connected to the drainage outlet and that is arranged between the housing and the outer drum.
In the analogous art of drum-type washing machines, Yamaguchi et al. teaches a drum washing machine (referred to as the washing machine S1, see Figure 1, [0011]) wherein a drainage pipeline (drain hose 8 seen connected to drain port 20 c, see Figure 2) is arranged between the housing (referred to as housing 1, see Figure 1) and the outer drum (outer tub 20, see Figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the existing drainage outlet of Wang et al., Lee et al. and Eckert et al. with the teachings of Yamaguchi et al. so as to include a drainage pipeline at the drainage outlet and arrange the drainage pipeline between the housing and outer drum while being in communication with the water intake and drainage space with the benefit to drain away the dirty wash water without touching the clothes. (Yamaguchi et al., see [0098]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-105862318-A) and in view of Lee et al. (KR200444489Y1) and Eckert et al. (EP2899307A1) and further in view of Sawford et al. (US PGPub 2015/0096128).
Regarding claim 7, the combination of Wang et al., Lee et al. and Eckert et al. the drum washing machine. Wang et al. further teaches a water intake and drainage space  the hole area of the inner drum and the outer drum; and the water intake pipeline and the drainage pipeline of the washing machine are communicated with the water intake and drainage space (see [0030], [0032], Figures 1 and 2).
The combination of Wang et al., Lee et al. and Eckert et al. does not explicitly disclose a drum washing machine with an observing window. 
In the analogous art of cleaning apparatus and methods, Sawford et al. teaches a drum washing machine (referred to as cleaning apparatus (10), see Figure 1, [0058], abstract, claim1) with an observing window (referred to as window (28 e), see Figure 5B). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the door of the drum washing machine of Wang et al., Lee et al. and Eckert et al. with the teachings of Sawford et al. (which teaches an observing window) with the benefit of enabling a user to see within the drum when washing machine is in use (Sawford et al., see [0134]).
Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN-105862318-A) and in view of Lee et al. (KR200444489Y1) and Eckert et al. (EP2899307A1) and further in view of Kim et al. (US PGPub 2015/0176176).
Regarding claims 8, 12, 13, 14, the combination of Wang et al., Lee et al. and Eckert et al. teaches the drum washing machine. 
The combination of Wang et al., Lee et al. and Eckert et al. does not explicitly disclose a drum washing machine wherein a guiding structure for guiding water from the 
In the analogous art of washing machines, Kim et al. teaches a drum washing machine (referred to as washing machine 101, see Figure 1), wherein a guiding structure (referred to as grooves or troughs 216, see Figure 3) for guiding water from the hole-free area to the hole area (see [0041]), is arranged on an inner surface of the hole-free area of the inner drum (referred to as integrated tub/drum 200) (see Figure 3, [0041]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the inner drum of the drum washing machine of Wang et al., Lee et al. and Eckert et al. with the teachings of Kim et al. (which teaches the guiding structures) wherein a guiding structure for guiding water from the hole-free area to the hole area, is arranged on an inner surface of the hole-free area of the inner drum with the benefit of water drainage when the laundry is spin-dried i.e. water from washing operation or that is separated from the laundry is directed for drainage by flowing along the grooves or troughs which further provide additional surface area and/or a frictional force when laundry is washed in the drum, thereby improving washing efficiency and obtaining cleaner washed laundry (Kim et al., see [0041]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 




/PALLAVI CHITTA Ph.D./Examiner, Art Unit 1711                 

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711